PER CURIAM.
Jacquelyn Ferguson appeals the Florida Commission on Human Relations’ dismissal of her claims of sexual harassment, retaliatory discharge and unlawful discharge from her employment. In the present case conflicting testimony was offered by the parties at the hearing before the administrative law judge. It was the responsibility of the administrative law judge to resolve the conflicts, which he did in this case in favor of the employer. See Wallace v. Zahn Dental Co., Inc., 618 So.2d 382 (Fla. 3d DCA 1993). This court is not allowed to overturn the administrative law judge’s factual findings, as long as there was competent, substantial evidence at the hearing which supports the findings. See § 120.68, Fla. Stat. (2004); Gonzalez v. Master Flowers, Inc., 605 So.2d 180 (Fla. 3d DCA 1992). As we see no legal basis on which to disturb those findings, the order now before us is affirmed. See also St. Augustine Church v. Florida Unemployment Appeals Commn., 754 So.2d 183 (Fla. 3d DCA 2000); Stahl v. Florida Unemployment Appeals Commn., 502 So.2d 78 (Fla. 3d DCA 1987).
Affirmed.